Citation Nr: 1310545	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-23 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for bilateral knee disorders, to include as secondary to service-connected lumbar spine disability.

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected lumbar spine disability.

4.  Entitlement to service connection for bilateral ulnar neuropathy, to include as secondary to service-connected lumbar spine disability and claimed cervical spine disorder.

5.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities.

6.  Entitlement to service connection for right leg sciatica, to include as secondary to service-connected lumbar spine disability.

7.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine disability.

8.  Entitlement to an initial evaluation in excess of 10 percent for left leg radiculopathy associated with lumbar spine disability.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 2006 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.

The Veteran testified at a personal hearing before Decision Review Officer (DRO) and at a Board hearing before the undersigned Veterans Law Judge in August 2010 and May 2012, respectively; transcripts of those hearings are associated with the claims file.

The Board has taken jurisdiction over the claim of entitlement for a TDIU on appeal in order to comport with the United States Court of Appeals for Veterans Claims (Court)'s holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that claims for TDIU are part and parcel of claims for increased evaluation.

The issues of service connection for bilateral ulnar neuropathy, right leg sciatica, psychiatric, bilateral knee, and cervical spine disorders, increased evaluations of the lumbar spine and left leg radiculopathy disabilities, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran is presumed sound on entrance into service with regards to his headaches.

2.  The Veteran is currently diagnosed with headaches; he was diagnosed with headaches while in military service in September 2007 on a Medical Board Examination.

3.  The evidence of record demonstrates that the Veteran's headaches were incurred in or the result of military service.



CONCLUSION OF LAW

The criteria establishing service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

With respect to the claim of service connection for headaches, given that the Board is granting that claim as discussed below, further discussion of VCAA with regards to that issue is no longer required at this time.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

On appeal, the Veteran has averred that he should be service connected for his headaches because they began during and are related to his military service.  The Veteran stated that he began having headaches while in service, and testified in his May 2012 hearing, that he believes that his headaches are the result of his service-connected lumbar spine disability or his claimed cervical spine disability.  On the basis of the evidence of record at this time, the Board finds that service connection for headaches is warranted.

Initially, the Board notes that there is evidence that prior to enlistment into service the Veteran was in at least two all-terrain vehicle (ATV) accidents, in which he flipped over the handlebars and hit his head while wearing a helmet.  Records from 2003 through 2005 from O'Bleness Hospital were reviewed.  In July 2004, the Veteran was diagnosed with a closed head injury with some positional vertigo, though no headaches were shown at that time.  None of the other records document any reported headaches at all prior to service.  

In an April 2006 statement, the Veteran asserted that he had been to the hospital four times prior to service and that all of his injuries had resolved without any "serious complications" that would require follow-up.  In April 2006, the Veteran underwent an enlistment examination, at which time no findings with regards to any neurologic symptoms, particularly headaches, were noted.  The Veteran did not report any headaches at that time in his Report of Medical History filled out the same day; in fact, he specifically denied having any frequent or severe headaches at that time.

In August 2007, the Veteran underwent his separation examination in preparation for his Medical Board.  The Veteran was noted as being neurologically normal at that time, without any findings of any headaches.  However, in the Veteran's Report of Medical History filled out the same day, he reported frequent or severe headaches.  The doctor noted that the Veteran reported migraines since approximately January 2007; he self-treated his headaches with his back pain and over-the-counter medications, rested and had to put a cool cloth on his head.

The Veteran underwent his Medical Board Examination (MEB) in September 2007, at which time he reported frequent "migraine" headaches.  He further reported that they occur two or three times a week and that he had to go right down in a dark room and put a cold washcloth on his head when they occurred.  His headaches lasted four to five hours to one to two days; they began in the occipital area and migrated to his frontal area around his eyes.  On examination, his head, eyes, ears, nose and throat examination was unremarkable.  He was diagnosed with frequent headaches, which were incurred in the line of duty but did not affect his retention.  

In the DA Form 3947, SEP 83, Medical Evaluation Board Proceedings Form, the Veteran was shown to be diagnosed with frequent headaches that began in 2007, which did not exist prior to service and which were incurred while in service.  The Veteran was eventually medically-boarded out of service due to his service-connected lumbar spine disability.

A review of the Veteran's post-service VA and private treatment records reveals continued treatment for his headaches, as well as a diagnosis of headaches or migraines throughout his post-service medical records and history.

On the basis of the foregoing, the Board finds that service connection for the Veteran's headaches is warranted.  In short, the salient facts demonstrate that the Veteran has several head injuries while wearing a helmet which are documented in his pre-enlistment medical records.  However, none of those records contain any reports or complaints of headaches, and no diagnosis of headaches was made prior to service.  The Veteran was examined on entrance into service and no headaches were shown at that time; he specifically denied any headaches on enlistment into service.  The Veteran's headaches are shown to have begun in 2007, while on active service.  The MEB proceedings found that the Veteran's headaches did not pre-exist service and that his headaches were incurred during service and were in the line of duty.  Following service, the Veteran has continued to have treatment for his headaches, and currently carries a diagnosis of headaches or migraines.

A Veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1); 38 U.S.C.A. §§ 1111, 1137.  

Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 306 (2012).  If the disorder becomes worse during service and then improves due to in- service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996). 

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004). 

If the presumption of soundness is not rebutted, the claim is one for service connection rather than compensation based on aggravation.  See Wagner, supra. 

First, the Board finds that the Veteran is medically sound on entrance into military service with respect to his headaches.  Such headaches were not noted on his enlistment examination.  See 38 U.S.C.A. § 1111 (West 2002).  

The Board acknowledges that it is unable to rebut the presumption of soundness in this case, as there is not clear and unmistakable evidence that his headaches pre-existed his service; the Veteran's lay evidence, the pre-enlistment medical evidence, and the MEB findings make such a finding impossible in this case.  Thus, the issue in this case is one of service connection and not aggravation.  See Wagner, supra.

The Board further acknowledges that the Veteran is currently shown to have a diagnosis of headaches or migraines, and that he was diagnosed with headaches while in service during the MEB.  The Board therefore concedes the first two elements of service connection in this case.

While the Board notes that there is evidence of a continuity of symptomatology in this case, headaches is not a listed chronic disease in 38 C.F.R. §§ 3.307 or 3.309 such that that type of evidence renders a nexus unnecessary in this case.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

Nevertheless, the Board finds that the MEB Evaluation and the DA Form 3947 provide the requisite nexus in this case.  The Veteran's headaches were shown in that examination to be in the line of duty and to have begun in 2007, during active military service; the DA Form 3947 additionally noted that his headaches were incurred in military service.  

Moreover, the Veteran's lay evidence in this case bolsters the finding that such began in military service; his lay statements with regard to his medical history have been consistent throughout the appeal period.  The Board finds that such evidence is competent, credible and highly probative with regards with the onset of his headaches, as well as whether such were incurred in military service.  

Accordingly, the Board finds that the Veteran's headaches were incurred in or the result of military service and his claim of service connection for headaches is warranted on the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303(a), (d).  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for headaches is granted.


REMAND

After review of the claims file, the Board notes that his pre-enlistment medical records demonstrate injuries to his cervical spine, left elbow and bilateral knees due to either falling or accidents involving an ATV, as noted above.  The Veteran's enlistment examination did not list any impairments with regards to those anatomical regions, and the Board notes that the examiner specifically noted bruised knees at the time of entrance but that they were not disqualifying.

During service, there does not appear to be any actual injury to the Veteran's cervical spine, bilateral knees or his bilateral ulnar/elbows.  However, the Board notes that the Veteran complained of numbness and tingling in his upper extremities and bilateral knee sprain/pain as well as locking during service.  A cervical spine Magnetic Resonating Imaging (MRI) scan in May 2007 additionally showed some mild cervical stenosis.  

On appeal, the Veteran avers that he had no symptoms prior to service and that his claimed conditions are either due to service or related to his service-connected lumbar spine disability.  The Veteran underwent a VA examination of these conditions in July 2008, though no medical opinions were obtained at that time.  

The Board finds that given the evidence of record, a remand of these issues is necessary in order to afford the Veteran VA examinations which address whether his claimed conditions are due to military service or his service-connected lumbar spine disability.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Next, the Board additionally finds that a VA examination is necessary for the Veteran's psychiatric disorder.  The VA examiner from July 2008 noted that the Veteran's psychiatric disorder was not related to service; however, he did not discuss the Veteran's use of Effexor during service, which is an anti-depressant, nor did he address the Veteran's contentions that his psychiatric condition is caused or aggravated by his lumbar spine disorder.  Thus, the Board finds that the July 2008 opinion is not adequate at this time and a remand is necessary in order to obtain a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

With regards to the Veteran's lumbar spine, left leg radiculopathy, and claimed right leg sciatica, the Board finds that a new VA examination is required at this time and that a remand of those issues is appropriate.  The Veteran last underwent a VA examination of his lumbar spine in April 2011; the Veteran, however, raised concerns of adequacy of that examination in his May 2012 hearing.  Specifically, the Veteran argued that the examiner's examination did not take into account his complaints of bilateral radiculopathy/sciatica, and that his report is unclear regarding whether bilateral radiculopathy is present.  After review of the examination report, the Board agrees that it is not clear whether the Veteran's radiculopathy is unilateral or bilateral.  Therefore, a remand in order to obtain a new VA examination of his lumbar spine and any associated neurological symptomatology is necessary at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, with regards to the claim for TDIU, in light of the above allowance of benefits and the remand for development with regards to other issues, the Board finds that a decision with regards to TDIU at this time would be premature.  Thus, the claim of entitlement is inextricably intertwined with the other issues on appeal in this case and it is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Board, however, does note that any development with regards to a claim of entitlement to TDIU should be accomplished on remand.

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Chillicothe VA Medical Center, or any other VA medical facility that may have treated the Veteran, since May 2011 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his claimed disorders, which are not already of record, including any post-service treatment at O'Bleness Hospital.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any cervical spine and bilateral knee disorders.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state all cervical spine and bilateral knee disorders found, including any arthritic conditions thereof.  

The examiner should then discuss the following:

(a) Cervical Spine Pre-existence: The examiner should first state whether there is clear and unmistakable evidence that the Veteran's cervical spine disorder pre-existed service.  The examiner should discuss the Veteran's noted neck pain and acute neck injury noted in the pre-enlistment medical records, as well as the Veteran's lack of a cervical spine condition noted on the enlistment examination and his lay evidence that he had no problem at enlistment.

If the examiner determines that there was clear and unmistakable evidence of pre-existence, the examiner should this state whether there is clear and unmistakable evidence of record that the Veteran's cervical spine condition was not aggravated by service.  

The examiner should account for any clear and unmistakable evidence which he finds persuasive and discuss in detail any clinical findings of record which he used to support any conclusion he arrives at.

If the examiner cannot state with clear and unmistakable evidence as to both points noted above, the examiner must proceed to part (b).  If such is the case, then the examiner must find as conclusive fact that the Veteran's cervical spine was sound on entrance into service.

(b) Service Connection: The examiner should opine as to whether any of the Veteran's cervical spine or bilateral knee disorders found are more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by his military service.  

In so discussing, the examiner should discuss the Veteran's lay evidence with regard to any cervical spine or bilateral knee symptoms experienced during service, including the noted bilateral knee pain/locking and the May 2007 cervical spine MRI.  The examiner should additionally note the lack of any specific injury to the Veteran's cervical spine in service, as well as the Veteran's noted knee sprains.

(c) Secondary Service Connection:  The examiner should also indicate whether any cervical spine or bilateral knee disorders more likely, less likely or at least as likely as not is caused by his service-connected lumbar spine disability, to include any altered gait or weightbearing as a result of that disability.  The examiner should discuss the Veteran's lay evidence with regards to that theory of causation.

The examiner should then also determine whether the Veteran's cervical spine or bilateral knee disorders more likely, less likely, or at least as likely as not has been aggravated (i.e., made permanently worse beyond the normal progression of that disease) by his service-connected lumbar spine disability.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any bilateral ulnar neuropathy.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including an electromyelography (EMG), should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state all bilateral ulnar neuropathy found, including the mild left ulnar neuropathy noted in the July 2008 EMG.  The examiner should be specific as to whether there is any diagnosis of right ulnar neuropathy present at that time, to include discussion of any of the Veteran's lay evidence.

The examiner should then discuss whether the Veteran's left ulnar neuropathy clearly and unmistakably existed prior to military service.  In so discussing, the examiner should particularly discuss the Veteran's pre-enlistment medical records demonstrating a left elbow injury, including any numbness and tingling associated with that injury.  If such is determined to clearly and unmistakably pre-exist service, the examiner should discuss whether such left ulnar neuropathy clearly and unmistakably was not aggravated by service.  

The examiner should note the evidence of record on which he is predicating any conclusions he reaches and why such answer is clear and unmistakable.

If the examiner cannot find clear and unmistakable evidence of both pre-existance and non-aggravation, the examiner must find as conclusive fact that the Veteran's ulnar/elbows were sound on entrance into service.

Then, the examiner should state whether any bilateral ulnar neuropathy found, including left ulnar neuropathy, more likely, less likely or at least as likely as not (50 percent or greater probability) is related to the Veteran's military service.  The examiner should discuss any lay evidence, including the noted complaints of arm/hand numbness and tingling in service, as well as any other pertinent evidence of record.

The examiner should also indicate whether any bilateral ulnar neuropathy found more likely, less likely or at least as likely as not is caused by his service-connected lumbar spine disability or claimed cervical spine disorder.  The examiner should discuss the Veteran's lay evidence with regards to those theories of causation.

The examiner should finally opine whether any bilateral ulnar neuropathy found more likely, less likely, or at least as likely as not has been aggravated (made permanently worse beyond the normal progression of that disease) by his service-connected lumbar spine disability or claimed cervical spine disorder.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA examination with an appropriate physician in order to determine the nature and etiology of any psychiatric disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should state all psychiatric disorders found, including any adjustment or depressive disorders.  The examiner should address whether any psychiatric disorder found more likely, less likely or at least as likely as not (50 percent or greater probability) is related to the Veteran's military service.  The examiner should discuss the Veteran's statements that such depression began in service, as connoted by his taking of Effexor.

The examiner should also indicate whether any psychiatric disorder more likely, less likely or at least as likely as not is caused by his service-connected disabilities.  

The examiner should finally opine whether the Veteran's psychiatric disorder is more likely, less likely or at least as likely as not aggravated (e.g., made permanently worse beyond the normal progression of that disease) by his service-connected disabilities.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA orthopedic and neurologic examination in order to determine the current nature and severity of his lumbar spine disability and associated neurologic disabilities.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.  

The VA examiner is directed to conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups.  The examiner must also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.

The examiner is also directed to specifically comment on the following:

(a) Whether there are muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(b) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's lumbar spine.

(c) Whether the Veteran has intervertebral disc syndrome of the lumbar spine, and if so, identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within the last 12-month period.

The examiner must also identify any associated neurological deformities associated with the service-connected lumbar spine disorder, to include any associated bladder or bowel impairment, and particularly the presence of either left or right radiculopathy/sciatica.  

The severity of each neurological sign and symptom must be reported, if such exists, as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves.  

If any right leg sciatica/radiculopathy is found, the examiner should state whether such more likely, less likely, or at least as likely as not (50 percent or greater probability) is caused by the Veteran's service or lumbar spine disability, or whether such is aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his lumbar spine disability.

The examiner should also state whether the Veteran's lumbar spine disability and any associated disabilities, including his left leg radiculopathy, preclude him from obtaining and maintaining substantially gainful employment.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  The RO should complete any other appropriate development necessary for any claim remanded for development, particularly the claim of entitlement for TDIU, to include issuance of appropriate VCAA notice in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

8.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for service connection for bilateral ulnar neuropathy, right leg sciatica, psychiatric, bilateral knee, and cervical spine disorders, increased evaluations of the lumbar spine and left leg radiculopathy, and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


